                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON


DAKOTA STEVEN PROCTOR
and DERRICK WAYNE WALKER,

              Plaintiffs,

v.                                                      Case No. 2:19-cv-00379


SOUTH CENTRAL REGIONAL JAIL,

              Defendant.


                     MEMORANDUM OPINION AND ORDER

       The Complaint herein, which concerns various conditions of confinement at the

South Central Regional Jail (“SCRJ”), names Dakota Steven Proctor and Derrick Wayne

Walker, inmates at the SCRJ, as plaintiffs. However, only Proctor filed an Application to

Proceed Without Prepayment of Fees and Costs (ECF No. 1). Proctor is not an attorney

and cannot represent the interests of other inmates in this matter. See Fowler v. Lee, 18

F. App’x 164, 165 (4th Cir. 2001) (“it is plain error for a pro se inmate to represent other

inmates”).

       Furthermore, while the United States Court of Appeals for the Fourth Circuit has

not explicitly ruled that multiple prisoners may not join together as plaintiffs in a single

section 1983 action, a number of other courts have determined that the Prison Litigation

Reform Act (“PLRA”) prohibits such joinder. See, e.g., Hubbard v. Haley, 262 F.3d 1194,

1198 (11th Cir. 2001) (the PLRA requirement of a separate filing fee for each prisoner

prevents prisoners from joining claims under Rule 20 of the Federal Rules of Civil
Procedure); Griffin v. Nettles, No. 4:18-cv-02469-RBH-TER, 2018 WL 4701293 (D.S.C.

Nov. 22, 2013) (collecting cases); Galeas v. United States, No. 5:14-cv-3225-F, 2015 WL

1433547, at *1 (E.D.N.C. Mar. 27, 2015); Fleming v. Francis, No. 5:13-cv-21991, 2014 WL

2589755, at *1 n.1 (S.D.W. Va. June 10, 2014) (“The undersigned finds that multiple

prisoner plaintiffs may not proceed in forma pauperis in the same civil action.”).

       Moreover, each inmate’s claims will require individualized determinations; thus,

joinder is not appropriate herein. Accordingly, to the extent that inmate Walker may wish

to pursue such claims pro se, he must file his own separate civil action, which will be

evaluated individually under 28 U.S.C. §§ 1915A and 1915(e)(2)(B), as appropriate.

       Therefore, it is hereby ORDERED that the instant civil action, Case No. 2:19-cv-

00379, shall pertain only to Dakota Steven Proctor. The Clerk is directed to open a new

civil action for Derrick Wayne Walker.

       Once the new civil action is opened, Walker shall be terminated as a plaintiff in this

case number. In Walker’s civil action, the Clerk shall docket this Memorandum Opinion

and Order, followed by the Complaint filed herein, and the Standing Order in Re

Assignment of Magistrate Judges. Upon the opening and docketing of Walker’s case, the

undersigned will conduct a preliminary review of each case.

       The Clerk shall mail a copy of this Memorandum Opinion and Order to each

plaintiff.

       ENTER:        May 22, 2019




                                             2
